United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nyssa, OR, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1401
Issued: March 17, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On July 21, 2020 appellant, through counsel, filed an appeal from a purported June 10,
2020 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards assigned Docket No. 20-1401.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.2
The case record as transmitted to the Board does not contain a final adverse decision of OWCP
issued within 180 days from the date of docketing of the July 21, 2020 appeal.3 The case record
contains correspondence dated June 10, 2020, in which OWCP acknowledged counsel’s change
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

3
20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”

of address and forwarded him a copy of the December 11, 2019 decision as requested. However,
as the June 10, 2020 letters are purely informational in nature, neither constitutes a final adverse
decision of OWCP from which appellant may properly appeal.4
As there is no final adverse decision issued within 180 days by OWCP over which the
Board may properly exercise jurisdiction, the Board concludes that the appeal docketed as No.
20-1401 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1401 is dismissed.
Issued: March 17, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4
Id. at §§ 501.2(c) and 501.3(a); see also S.U., Docket No. 20-0636 (issued December 3, 2020); L.S., Docket No.
06-1199 (issued December 29, 2006).

2

